By Judge Robert W. Wooldridge, Jr.
This matter came before the Court on April 4,2003, on Jordan N. Baker’s Motion to Withdraw as Counsel for Defendant No Sung Park in the above referenced matter. After hearing arguments on that date, I took the matter under advisement.
I am denying Mr. Baker’s request because permitting him to withdraw would leave Ms. Park without the ability to provide Mr. Park with notice of further proceedings in this case and thus prevent her from proceeding. Under Virginia Code Ann. § 20-99(4), where a defendant appears by counsel, subsequent notice of depositions, hearings, motions, and other proceedings may be served by delivering or mailing a copy to cohnsel for the opposing party. Virginia Code Ann. § 20-99(4) (Michie 2002). The term “counsel for opposing party” includes a pro se party who has either entered a general appearance in person or has filed a pleading or endorsed an order of withdrawal of that party’s counsel or has signed a pleading in the case or who has notified the other parties and the clerk that he appears in the case. Id. In this case, Mr. Park was served by substituted service on February 20, 2003. He has not filed an answer, made a general appearance in person, or signed any pleading. Nor has he signed the proffered order permitting Mr. Baker to withdraw. To this point, Ms. Park has been able to provide notice to Mr. Park by mailing copies of the various motions and pleadings to Mr. Baker, who has *12made several appearances on Mr. Park’s behalf. However, because Mr. Park does not qualify as “counsel of record” as defined in § 20-99(4), should Mr. Baker be permitted to withdraw, Ms. Park would have no practical means of serving notice of further proceedings in this matter. For that reason, Mr. Baker’s Motion to Withdraw is denied.